         Case 2:19-cv-04464-PBT Document 20 Filed 01/24/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

TOP TOBACCO, L.P., REPUBLIC        )
TECHNOLOGIES (NA), LLC, and        )
REPUBLIC TOBACCO, L.P.,            )
                                   )
            Plaintiffs,            )                   Civil Action No.: 19-CV-4464
                                   )
      vs.                          )
                                   )
EASY WHOLESALE, INC. D/B/A “EZ     )                   JURY TRIAL DEMANDED
WHOLESALE,” SANG HEUM CHO (aka )
THOMAS CHO), KORI INC. D/B/A       )
“SMOKE SHOP,” DK JOO INC., DUK     )
JOO CHO (aka ANN CHO), JJ CHO INC. )
D/B/A “SMOKE SHOP BRISTOL,” AND )
JAE JIN CHO.                       )
                                   )
            Defendants.            )

JOINT STIPULATION EXTENDING TIME TO ANSWER OR OTHERWISE RESPOND TO
                             COMPLAINT

       Pursuant to Local Rule 7.4(b)(2), the parties stipulate and agree to the following:

        A. Plaintiffs filed the Complaint in this matter on September 25, 2019. On October 10, 2019,
Plaintiffs filed affidavits of service stating that the Complaint had been served on Defendants on
October 9-10, 2019, thereby requiring that Defendants file their Answer or otherwise respond to the
Complaint by October 29-30, 2019. Defendants filed responses on October 29, 2019 and October 31,
2019. A conference was scheduled by the Court for January 27, 2020.

        B. Defendants have recently retained counsel to represent them in this proceeding. To
familiarize themselves with the facts of the case, assess possible settlement options, and file a
response to the Complaint, the parties agree to an extension of time until February 17, 2020 for
Defendants’ Answer or other response to the Complaint.

       C. There have been no other extensions of time in this case.

Date: January 24, 2020

By: /BarryLCohen/                                 By: /FrankAMazzeo/
Barry L. Cohen                                    Frank A. Mazzeo, Esq.
Julie M. Latsko                                   Ryder, Mazzeo & Konieczny LLC
Royer Cooper Cohen Braunfeld LLC                  808 Bethlehem Pike, Suite 200
Two Logan Square                                  Colmar, PA 18915
100 North 18th Street, Suite 710                  (215) 997-0248
                                                   1
         Case 2:19-cv-04464-PBT Document 20 Filed 01/24/20 Page 2 of 3



Philadelphia, PA 19130                       fmazzeo@rmkiplaw.com
(484) 362-2628                               Attorney for Defendants
bcohen@rccblaw.com
jlatsko@rccblaw.com
Attorney for Plaintiffs


Approved and So Ordered this ______ day of _______________, 2020.


                                                 ___________________________
                                                 ___________________, J.




                                             2
         Case 2:19-cv-04464-PBT Document 20 Filed 01/24/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify a copy of foregoing Joint Stipulation Extending Time to Answer or Otherwise

Respond to Complaint was served via electronic filing upon the following:

                                          Barry L. Cohen
                                          Julie M. Latsko
                               Royer Cooper Cohen Braunfeld LLC
                                        Two Logan Square
                                 100 North 18th Street, Suite 710
                                     Philadelphia, PA 19130
                                          (484) 362-2628
                                      bcohen@rccblaw.com
                                      jlatsko@rccblaw.com


Date: January 24, 2020                                           /DenisYanishevskiy/
                                                                 Denis Yanishevskiy




                                                 3
